UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934(Amendment No.) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 Torrey International Strategy Partners, LLC Torrey U.S. Strategy Partners, LLC (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. August 3, 2009 Dear Investor: This letter provides important information that supplements the Definitive Proxy Statement dated July 1, 2009 relating to the Meeting of Members of Torrey International Strategy Partners, LLC (“International Partners”) and Torrey U.S. Strategy Partners, LLC (“U.S. Partners” and together with International Partners, the “Registered Funds”).Please read this letter carefully. On July 31, 2009, a Meeting of Members of U.S. Partners was called to order and due to an insufficent number of proxies returned, the meeting was adjourned until August 14, 2009.Moreover, a Meeting of Members of International Partners was postponed until August 14, 2009 as there was no quorum. We urge all Members to complete the proxy and return as soon as possible.When completing the proxy, we ask that all Members clearly print the full, legal name of the Member in addition to arranging for execution. Representatives of the applicable Registered Fund may be contacting you prior to August 14, 2009. Any Member who has already executed his proxy may revoke it at any time before the date of the meeting by filing with the Registered Funds a written notice of revocation, by delivering a duly executed proxy bearing a later date or by attending the meeting and voting in person. If you have any questions relating to the above, please do not hesitate to contact James O’Connor at 866.644.7800. Very truly yours, James A. Torrey President of Torrey Associates, LLC SK 80
